DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 09/02/2021 is entered and acknowledged by the Examiner. Claim 1 has been amended. Claims 3-7 have been canceled. Claims 1-2 and 8-14 are currently pending in the instant application. 
The rejection of claims 6-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s cancellation.
The rejection of claims 1, 3-4, and 8-14 under 35 U.S.C. 102(a)(1) as being anticipated by Oooka (US 2017/0077402 Al) is withdrawn in view of Applicant’s amendment and/or cancellation.
	The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Oooka (US 2017/0077402 Al) is withdrawn in view of Applicant’s amendment and/or cancellation.
The rejection of claims 5-7 under 35 U.S.C. 103 as being unpatentable over Oooka (US 2017/0077402 Al) in view of Yang (US 2017/0217785 Al) is withdrawn in view of Applicant’s amendment and/or cancellation.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 06/02/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner. An initialed copy accompanies this Office Action.
Response to Arguments
Applicant's arguments filed on 09/02/2021 have been fully considered but they are not persuasive. 
At page 4 of the remark, Applicant stated that the nonstatutory double patenting rejection over copending Application ‘444 is moot since the copending Application ‘444 will be abandoned. This rejection is maintain until the copending Application ‘444 is abandoned. Currently, the copending Application ‘444 is still pending and active. Therefore, the provisional rejection of claims 1-2 and 8-11 on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/055,444 is maintained.
At page 4 of the remark, Applicant argues that copending application ‘318 involves a “normal mode” light valve whereas light valve as claimed in the present application is a “reverse mode light valve”. The Examiner respectfully disagrees with the 3 perovskite particles suspended in a liquid suspension and a first layer of a transparent conductive substrate and a second layer of a transparent conductive substrate as required by the claimed invention. Copending application ‘318 discloses a structurally same light valve. Next, the citation of a “reverse mode light valve” recites the purpose or the intended use of a light valve. It has been held by the court that the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable, In re Best, 562 F.2d 1252,1254,195 USPQ 430,433 (CCPA 1977). See also MPEP 2112 I.
At page 4 of the remark, Applicant further argues that copending application ‘318 does not teach or suggest the claimed 3 perovskite particles preferably having a non-spherical morphology of nanowires, nanorods, nanosheets, cuboids, irregular particles with a length of 50-2000 nm and a thickness or diameter of 20-200 nm (See column 4, lines 50-59, of US Patent No. 11,053,132 B2). The above feature of morphology of nanosheets would be apparent to a skilled artisan at the time the invention was filed. Therefore, amended claim 1 and dependent claims are not patently distinct from the claims of copending application ‘318 and the provisional rejection of claims 1-2 and 8-11 on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 17/044,318 is maintained.
(New Grounds of Rejection)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Oooka (US 2017/0077402 Al) in view of Yang (US 2017/0217785 Al).
The amendment to claim 1 to include the subject matter of claims 4 and 7 have been noted.
 valve) and a method of making thereof including a photosensor, light emitting element, photodiode, optical memory, and photovoltaics (See [0063]) comprises a photoelectric conversion material dispersion liquid (See [0002]). Oooka discloses that the photoelectric conversion device (16) comprises a perovskite crystal film (14) (the claimed active layer) sandwiched a first transparent conductive electrode layer (11) and a second transparent conductive electrode layer (15) as recited in claim 11 (See [0044] and [0067] to [0069]; Figure 4D). Oooka also discloses that the perovskite crystal film (14) comprises a photoelectric conversion material including ABX3 perovskite crystal particles dispersed in a liquid medium (See [0023] and [0026]). Oooka also discloses that the ABX3 perovskite crystal particles comprise A site includes an amine compound such as methylammonium (CH3NH3), B site including lead (Pb), and X site including iodine (I) and bromine (Br) (See [0023] and [0029]). Oooka exemplify a perovskite crystal film formed with methylammonium iodide (CH3NH3I) and lead iodide (PbI2) (See [0075]).
Oooka mentioned that the perovskite crystal may have a two-dimensional such as a nanosheet-shaped crystal (perovskite crystal film) with a thin film (See [0047]) having a film 3 perovskite crystal particles having a morphology of nanosheets having a length of about 50-200 nm, and a thickness of 5-100 nm as recited in claim 1.
Yang discloses in the background of invention that halide perovskites are useful as materials in optoelectronic applications including photovoltaic cells, light-emitting diodes, and photodetectors (photosensor) (See [0003] and [0004]). The optoelectronic applications suggested by Yang is also the same photoelectric conversion application suggested by Oooka. Yang also discloses that the halide perovskite includes ABX3 perovskite structure [0007]). Yang further discloses that the halide perovskite structure (ABX3 perovskite) can be controlled synthesis to have a morphology of quantum dots, one-dimensional nanowires (nanorods) and two-dimensional nanosheets, which have optical and electrical properties superior to those their bulk counterparts (See [0034]). Yang also discloses that the nanosheets has a thickness of about 1-100 nanometers and a planar surface dimension (length) of about 250 nanometers to 5 microns (5,000 nanometers) (See [0037]). The nanosheets of Yang having a length (a planar surface dimension) and thickness within the claimed ranges as recited in amended claim 1.
3 perovskite particles useful in photoelectric conversion device application such as photovoltaic cells, light-emitting diodes, and photodetectors (photosensor). In other words, both Oooka and Yang acknowledged that the ABX3 perovskite particles are useful in photoelectric conversion applications. It would have been obvious for a skilled artisan at the time the invention was made to substitute the ABX3 perovskite nanorod morphology of Oooka with the nanosheet of Yang in order to provide superior optical and electrical properties to the photoelectric conversion devices as suggested by Yang (See [0034] of Yang).
With respect to claim 2, Oooka and Yang did not disclose the photoelectric conversion device (the claimed light valve) having a higher light transmittance on OFF-state and a lower light transmittance on ON-state as recited in the instant claim.
Given that the photoelectric conversion device comprises of a photoelectric conversion material (active layer) of ABX3 perovskite dispersion liquid medium as claimed and sandwiched between a first transparent conductive electrode layer and a second transparent conductive electrode layer as claimed (See Claim 1 above). A person skilled in the art would have a reasonable expectation that the photoelectric conversion device of Oooka and Yang would perform and/or have OFF-state and On-state light transmittance properties as recited in the 
Regarding claims 8 and 10, Oooka discloses that the ABX3 perovskite crystal particles dispersed in a liquid medium (See [0023] and [0026]). Therefore, it would have been obvious for the ABX3 perovskite crystal particles to be uniformly dispersed in the liquid medium (liquid suspension) as recited in claim 8. Additionally, Oooka discloses that the liquid medium includes silicone oil and fluorinated alkane (See [0033]). At paragraph [0039] of Applicant’s specification, Applicant described a synthetic resistive material including Silicone oils and fluorocarbon organic compounds. Therefore, the Silicone oil and fluorinated alkane (fluorocarbon organic compounds) liquid medium of Oooka fulfills the claimed synthetic resistive material as recited in claim 10.
Regarding claim 9, since Oooka discloses the same liquid medium (liquid suspension) as claimed, the liquid medium of Oooka would be capable of maintaining the suspension ABX3 perovskite crystal particles in gravitational equilibrium as claimed because ABX3 perovskite crystal particles are dispersed in the same chemical environment, i.e., silicone oil and fluorinated alkane (fluorocarbon organic compounds) 3 perovskite crystal particles would behavior as claimed, i.e., in gravitational equilibrium with the liquid medium.
Regarding claims 12-13, Oooka discloses that the photoelectric conversion device (the claimed light control device or light valve) and a method of making thereof includes a photosensor, light emitting element, photodiode, optical memory, and photovoltaics (See [0063]). Yang also discloses in the background of invention that halide perovskites are useful as materials in optoelectronic applications including photovoltaic cells, light-emitting diodes, and photodetectors (photosensor) (See [0003] and [0004]). It is well known that photoelectric conversion device such as light emitting element, photodiode, which transmit light, can be controlled by adjusting the voltage or current that passes through the device. Thus, the method of making the photoelectric conversion device inherently includes a method of controlling light transmittance using the photoelectric conversion device (the claimed light control device or light valve).
Regarding claim 14, claim 13 is incorporated herein. It is well known that display panel includes photoelectric conversion devices such light emitting element and or .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761